                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


TONY POARCH                                    )
                                               )
       v.                                      )       NO. 3:18-0712
                                               )
RUTHERFORD COUNTY ADULT                        )
DETENTION CENTER, et al.                       )



TO:    Honorable William. L. Campbell, Jr., District Judge



                     REPORT AND RECOMMENDATION
       By Order entered October 1, 2018 (Docket Entry No. 7), the Court referred this prisoner civil
rights action to the Magistrate Judge for pretrial proceedings under 28 U.S.C. §§ 636(b)(1)(A) and
(B), Rule 72(b) of the Federal Rules of Civil Procedure, and the Local Rules of Court.
       Tony Poarch (“Plaintiff”), an inmate of the Tennessee Department of Correction currently
confined at the Bledsoe County Correctional Facility, filed this lawsuit pro se and in forma pauperis
on August 1, 2018. At the time the complaint was filed, he was confined at the Rutherford County,
Tennessee Detention Center (“Detention Center”). Plaintiff seeks damages under 42 U.S.C. § 1983
based on allegations that a correctional officer at the Detention Center violated his Eighth
Amendment rights. See Complaint (Docket Entry No. 1).
       Upon the initial screening of the complaint under 28 U.S.C. § 1915(e)(2) and 1915A, the
Court found that Plaintiff alleged an arguable claim against the correctional officer in his individual
capacity and directed the Clerk to send Plaintiff a service packet for the defendant. See Docket Entry
No. 7. Plaintiff was ordered to complete the service packet and return it to the Clerk’s Office within
thirty (30) days of entry of the Court’s Order and was forewarned by the Court that his failure to
timely return a completed service packet could jeopardize his prosecution of the action. Id. The
docket reflects that the service packet was sent to Plaintiff by the Clerk’s Office on October 1, 2018.
       Plaintiff did not return a completed service packet to the Clerk’s Office. Instead, he filed a
motion for an extension of time to file a motion for leave to amend his complaint, asserting that he
needed additional time to secure legal representation and to properly draft his complaint. See Docket
Entry No. 8. By Order entered November 28, 2018 (Docket Entry No. 9), the Court denied the
motion because it was not signed by either Plaintiff or an attorney who had entered an appearance
on behalf of Plaintiff. After noting that Plaintiff had apparently identified the defendant, who had
been only partially identified in the original complaint, Plaintiff was directed to return a completed
service packet for the defendant to the Clerk’s Office within thirty (30) days of entry of the Order.
The docket reflects that Plaintiff has neither returned a completed service packet nor filed an
amended complaint.
       Rule 4(m) of the Federal Rules of Civil Procedure requires that the defendant be served with
process within 90 days of the date this action was filed and provides that, in the absence of a showing
of good cause by Plaintiff for why service has not been timely made, the Court "must dismiss" the
action without prejudice. It is also well settled that Federal trial courts have the inherent power to
manage their own dockets, Link v. Wabash R.R. Co., 370 U.S. 626, 82 S.Ct. 1386, 8 L.Ed.2d 734
(1961), and Rule 41(b) of the Federal Rules of Civil Procedure permits the Court to dismiss an action
upon a showing of a clear record of delay, contumacious conduct, or failure to prosecute by the
plaintiff. See Carter v. City of Memphis, Tennessee, 636 F.2d 159, 161 (6th Cir. 1980). Plaintiff’s
failure to return a completed service packet for the defendant evidences his disregard of the Court’s
directives and has prevented process from being issued in this lawsuit. Because the defendant has
not been served with process within the time period set out in Rule 4(m), this action should be
dismissed.




                                                  2
                                      RECOMMENDATION
       For the reasons set out above, the undersigned respectfully RECOMMENDS this action be
DISMISSED WITHOUT PREJUDICE in accordance with Rules 4(m) and 41(b) of the Federal
Rules of Civil Procedure.1
       ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of
Court within fourteen (14) days of service of this Report and Recommendation and must state with
particularity the specific portions of this Report and Recommendation to which objection is made.
See Rule 72(b)(2) of the Federal Rules of Civil Procedure and Local Rule 72.02(a). A failure to file
written objections within the specified time can be deemed a waiver of the right to appeal the District
Court's Order regarding the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140, 106
S.Ct. 466, 88 L.Ed.2d 435 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
Responses to objections must be filed within fourteen (14) dayas of service of the objections. See
Rule 72(b)(2) of the Federal Rules of Civil Procedure and Local Rule 72.02(b).


                                                       Respectfully submitted,




                                                       BARBARA D. HOLMES
                                                       United States Magistrate Judge




       1
        This Report and Recommendation provides notice to Plaintiff of the Court’s intention to
sua sponte dismiss the action, and the fourteen day period for filing objections provides him with
the opportunity to show good cause why the action should not be dismissed.

                                                  3
